Citation Nr: 1518364	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right elbow disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1973, with additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2015 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus that were caused by exposure to acoustic trauma, including frequent helicopter noise, in service.  The Veteran's personnel records confirm that he had service in Vietnam and worked as a helicopter mechanic and crew chief.

In October 2010, the Veteran was afforded a VA audiology examination at which it was found that he did not have hearing loss of sufficient severity to be considered a disability pursuant to 38 C.F.R. § 3.385 (2014), and the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not the result of noise exposure in service.  While the examiner did provide an explanation for his findings, he was not aware of the Veteran's lay assertions that he had two ear infections in service and experienced hearing loss and tinnitus immediately after that, and as such did not discuss these facts.  The examiner also stated that service treatment records showed only a slight threshold elevation for low to mid frequency tones in the right ear, although a review of the Veteran's service treatment records show pure tone threshold shifts at all frequencies when comparing the results of his January 1970 entrance examination and February 1973 separation examination.

The Board also notes that while the October 2010 examination showed that the Veteran did not have a hearing loss disability, he has also submitted a hearing test performed in August 2010 which indicates that he has far worse hearing in his right ear than that shown at the October 2010 VA examination.  The Veteran additionally submitted a July 2011 private audiology examination report at which he reported having hearing loss in his right ear ever since having two ear infections while service in Vietnam and having "ringing in the right ear most of the time."  Pure tone threshold testing showed normal hearing in the left ear, but the report submitted is unclear as to whether the Veteran could have hearing loss in the right ear of sufficient severity to be considered a disability pursuant to 38 C.F.R. § 3.385.

The Board therefore finds that a new VA audiology examination is warranted in order to determine both the current severity of his bilateral hearing loss and the relationship of his hearing loss and tinnitus to service.

The Veteran also claims that he has a right elbow disability caused by residuals from an injury in service.  He testified in February 2015 that he injured his elbow against the side of the helicopter while pulling a wounded soldier into the helicopter.  He reported that he had bleeding and soreness and was bandaged on site by the medic who travelled with his helicopter crew.  Since then he has developed arthritis in that elbow.  A January 2014 letter from the Veteran's private physician states that the Veteran's arthritis could be related to "physical stresses" in service combined with exposure to Agent Orange.

As the Veteran has credibly testified that he experienced an in-service injury to the right elbow, and his private medical records show that he has been treated for arthritis throughout his upper extremities, the Board finds that a VA examination is necessary to address the relationship of any current right elbow disorder to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Lastly, in February 2015 the RO denied the Veteran's claim for service connection for ischemic heart disease because no new and material evidence had been submitted.  The Veteran submitted a February 2015 notice of disagreement to this decision, but a statement of the case has not yet been issued on this matter.  Thus, a remand for the issue of whether new and material evidence has been received to reopen a claim of entitlement to ischemic heart disease is required.  Manlincon v West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of the Veteran's treatment records from the VA Medical Center in Salisbury, North Carolina and its affiliated facility, the Winston-Salem Community Based Outpatient Clinic since October 2014.

2.  Issue a statement of the case addressing the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.

3.  Schedule the Veteran for a VA audiology examination.  The examiner is to be provided access to the claims file, including all records in Virtual VA and VBMS.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

After a thorough review of the claims file and medical history, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss or tinnitus was incurred in service, or is the result of exposure to acoustic trauma or ear infections during the Veteran's period of service.

The examiner must discuss the Veteran's lay assertions that he was frequently in and around loud helicopters, had two ear infections, and experienced hearing loss and tinnitus while still in the service, as well as the pure tone threshold shifts indicated in his February 1973 separation examination.

If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right elbow disorder.  The examiner is to be provided access to the claims file, including all records in Virtual VA and VBMS.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to the right elbow?  The examiner should specifically state whether the Veteran has any separate residuals or diagnoses related to the right elbow other than rheumatoid arthritis.

(b) For each diagnosed disorder of the right elbow, including rheumatoid arthritis if found, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service, including due to the Veteran's presumed in-service exposure to Agent Orange and other herbicides in Vietnam.

The examiner must discuss the Veteran's credible lay assertions that he hit his right elbow on a helicopter while lifting a wounded soldier into a helicopter in service and had bleeding, tenderness, and stiffness of the elbow as a result.

If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




